              Case 2:21-cv-00217-RJB Document 2-2 Filed 03/04/21 Page 1 of 1




                          United States District Court
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE


JOHN ROBERT DEMOS,                                          JUDGMENT IN A CIVIL CASE
              Petitioner,                                   CASE NUMBER:          C21-0217-RJB

                     v.

DONALD R. HOLBROOK, et al.,

              Respondents.



    Jury Verdict. This action comes before the Court for a trial by jury. The issues have been tried and the
    jury has rendered its verdict.

X   Decision by Court. This action came to consideration before the Court. The issues have been considered
    and a decision has been rendered.


THE COURT HAS ORDERED THAT

     By Order of the Court, this case is dismissed without prejudice.


     Dated this ____ day of __________________________, 2021.


                                                                 WILLIAM M. MCCOOL
                                                                 Clerk


                                                                 Deputy Clerk
